Case: 3:21-cr-00157-JJH Doc #: 1 Filed: 09/24/20 1of1. PagelID# 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

UNITED STATES DISTRICT COURT FILED
forthe 6:49 pm Sep 24 2020
Northern District of Olio Clerk U.S. District Court
United States of America ) Northern District of Ohio
Vv. ) Toledo
Sir Maejor Page aka Tyree Conyers-Page ) Case No.
) 3:20MJ5291
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | May 2020- September 24, 2020 __ in the county of Lucas in the
Northern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1343 Wire Fraud
18 U.S.C. 1956(a)(1)(B)(i) Money Laundering
18 U.S.C. 1957(a) Money Laundering

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

@ Continued on the attached sheet.

Mass SS

Complainant’s signature

 

Matthew Desorbo, Special Agent FBI
Sworn to via telephone after submission by reliable Printed name and title
electronic means. Fed. R. Crim. P. 3, 4(d), and 4.1.

Date: 09/24/2020 D kupp

\] Judge’s signature
City and state: Toledo, OH ames R. Knepp, Il, U.S. Magistrate Judge

Printed name and title

 
